Citation Nr: 0533435	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-30 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for gout, right foot, 
status post surgery.

2.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to herbicide exposure.

3.  Entitlement to specially adapted housing and special 
housing assistance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1958, and from February 1959 to March 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In October 2005, the Board sent the veteran a letter 
requesting clarification regarding his requests for a Board 
hearing.  The veteran responded in October 2005 by requesting 
a Board hearing at the RO.  Pursuant to 38 C.F.R. § 20.700 
(2005), a hearing on appeal will be granted to an appellant 
who requests a hearing and is willing to appear in person.  
See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Under the 
circumstances, this case must be returned to the RO so that 
the veteran is afforded an opportunity to present testimony 
at a Board hearing.  Prior to scheduling the veteran's 
hearing, further clarification must be obtained from the 
veteran regarding his request for both a travel board hearing 
and video conference hearing.  

To ensure that full compliance with due process requirements 
have been met, this case is hereby REMANDED to the RO for the 
following actions:

The RO should appropriately schedule the 
veteran for a Board hearing at the RO 
pursuant to his request.  Accordingly, 
the RO should seek clarification from the 
veteran regarding his preference for a 
Travel Board hearing or a videoconference 
hearing.  The RO should notify the 
veteran of the date, time and place of 
the hearing.  After the hearing is 
conducted, or in the event the veteran 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


